             Case 1:17-cr-00548-PAC Document 294 Filed 01/31/20 Page 1 of 2




                                                                                            . ', ·,1


    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                                                       I -3 /- J.oJ b .·.
     ---------------- -----------
                                    ---------------------------------X
     UNITED STATES OF AMERICA
                                                  '                          17 Cr. 548 (PAC)
             -against-
                                                                             ORDER
    JOSHUA ADAM SCHULTE,

                               Defendant.

            ----------------------- ---------------------------X

  HONORABLE PAUL A. CROTTY, United States District Judge:
          The Court has reviewed the           c,overnment ,s letter of Tanuary 27
                                                                                h' h .   20 20
                                                                         ·           ,
                                                                            , w 1c raised the
                                                     1 1'L,ea ks leak dunng
 issue of whether the Government may introduce "the W'k                  .         .
                                                                             the tnal (i.e.,
 whether the Government will be permitted to introduce the leak as a classified exhibit to only the

 Court, parties, and jury as requested in its Section 6(a) CIPA mot1'on)."
                                                                                         (See Classified Gov.
Letter, Jan. 27, 2020, at 2.) The Government urges that Section 8(a) of the Classified

Infonnation Procedures Act ("CIP A") permits it to introduce evidence as classified exhibits.

        The Government is directed to provide further details on how the classified exhibit will

be used at trial. While the Court agrees that Section 8(a) of CIPA permits the Government to

introduce infonnation in a classified format without altering its classification status, it does not

authorize the Court to close the comtroom to protect classified information. 18 U.S.C. App. III,

at§ 8(a). See also S. Rep. No. 96-823, at 10 (1980), reprinted in 1980 U.S.C.C.A.N. 4294;4304

("The [Senate Judiciary] Committee intends to take no position on the question whether

information which is part of the trial record can be withheld from the public after trial."). The

Comt finds that showing evidence of the leaks lo only the Court, the parties, the defendant, and

the jury may be a form of closure, permitted only when necessary to protect a compelling
          Case 1:17-cr-00548-PAC Document 294 Filed 01/31/20 Page 2 of 2




interest. See United States v. Pelton, 969 F. Supp. 156, 157 (D. Md. 1986) ("The Court

agrees ... that playing of the tapes to only the Court, counsel, defendant, and the jury is a form of

'closure,' and may be permitted only in the rarest of cases.").

       Accordingly, if the Government is seeking to introduce the WikiLeaks leaks exhibit to

only the Comt, the patties, and the jury at trial it should address the factors set forth in Waller v.

Georgia, 467 U.S. 39, 44 (1984). The Government is directed to address, inter a/ia, what the

classified evidence will be offered to prove, the duration of the anticipated closure, the impact on

the availability of transcripts, and any other ameliorative measures to assure public access to the

evidence notwithstanding the partial closure.



 Dated: New York, New York                           SO ORDERED
        January)l\ 2020
                                                     /&~( ;}l:'.(,c~
                                                     '
                                                     PAUL A. CROTTY
                                                     United States District Judge




                                                         2
